 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCook Paint and Varnish Company and Paintmakersand Allied Trades Local 754 affiliated with Interna-tional Brotherhood of Painters and Allied Trades,AFL-CIO. Case 17 CA 8258November 30, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEI.OAND TRUE SDALEOn May 31, 1979, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions'and a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order, as modified herein.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(l) of the Act bythreatening employees Jesse Whitwell2and DouglasRittermeyer with suspension and or discharge if theyrefused to respond to question posed by Respondent'scounsel relating to a grievance proceeding which wasscheduled for arbitration. In so holding, we note thatthe Board has previously found that an employer can,without violating Section 8(a)(1), seek to compel itsemployees to submit to questioning concerning em-ployee misconduct when the employer's inquiry isstill in the investigatory stage and no final disciplin-ary action has been taken. Service Technology Corpo-ration, a subsidiary of LTV Aerospace Corporation,196 NLRB 845 (1972); Primadonna Hotel, Inc., d/b/aPrimadonna Club, 165 NLRB 111 (1967). In thosetypes of cases, we have been required to balance theright of employees to make common cause with theirfellow employees against the need for an employer toRespondent has requested oral argument. Its request is hereby denied asthe record, the exceptions, and the briefs adequately present the issues andthe positions of the parties.I2 n her Decision, as an alternative holding, the Administrative aw Judgefound that, even if Whitwell were not entitled to protection under Sec. 7 asan employee, he was entitled to protection under that section because of hisstatus as a union steward. Since we find that Whitwell is protected by virtueof his status as an employee, we find it unnecessary to pass on the question olwhether a union steward is entitled to different treatment in the type ofsituation presented here than are employees generally. We shall modlil theAdministrative Law Judge's recommended Order accordingly.maintain the orderly conduct of its business. Wherethe employer's questioning takes place in an investi-gatory context prior to disciplinary action, we havestruck the balance in favor of the interests of the em-ployer. Our decision today does not alter that bal-ance.In the instant case, however, Respondent had al-ready completed an investigatory process pursuant towhich it was determined that discipline of an em-ployee was justified. Disciplinary action was taken,the grievance machinery was activated, and the dis-pute was to be submitted to arbitration. At this junc-ture, when an employer seeks to question its employ-ees, it moves into the arena of seeking to vindicate itsdisciplinary decision and of discovering the union'sarbitration position,3and moves away from the legiti-mate concern of maintaining an orderly business op-eration. In this context, for the reasons stated by theAdministrative Law Judge,4we find that the delicatebalance must be struck in favor of the employees andthat an employer that seeks to compel its employeesto submit to questioning in such circumstances vio-lates Section 8(a)(I).We also noted that Respondent relies heavily onour decision in Pacific Southwest Airlines, Inc., 242NLRB 1169 (1979), which was issued subsequent tothe Administrative Law Judge's Decision here. Inthat case, we applied Spielberg Manufacturing Com-pan, 112 NLRB 1080 (1955), in deferring to an arbi-trator's award which provided that an employer wasacting within its rights by disciplining employees whorefused to submit to questioning concerning a matterwhich was to be the subject of a grievance arbitration.Respondent is mistaken in its assertion that our deci-sion in Pacific Southwest is dispositive here.Spielberg sets forth two principles which must beexamined in determining the applicability of our deci-sion in Pacific Southwest to the case .sub judice. First isthe principle that our deferral to an arbitrator'saward "does not mean that the Board would neces-sarily decide the issue of the alleged ...misconductas the [arbitrator] did"5when presented with such acase on the merits. While this principle might appearto dispose of the issue concerning the applicabilityhere of Pacific Southwest, the principle is somewhattempered by another principle set forth in Spielberg,'Indeed. the attorney who conducted the questioning on behalf of Re-spondent candidly stated at the hearing that one of the reaons for the Inler-view was to discover "what the urion's position would be it it went to arbi-tration."4 In concluding that Respondent iolated Sec. 8(a}{If. we find it unneces-sary to rely upon the Administrative l.as Judge's discussion of N i R B v.J. Wm'ingarien. Inc. 420 U S. 251 (1975).112 NlRB at 1(182. The Board went on to as: "We do not pass uponthat issue "246 NLRB No. 104646 COOK PAINT & VARNIS (CO.namely, that, in deferring to an arbitrator's award.the Board must find that the award is not clearly re-pugnant to the policies of the National Labor Rela-tions Act. Our finding here that Respondent violatedSection 8(a)( ) is in harmony with both of these prin-ciples as they relate to the issue of the applicability ofour decision in Pacific Southwest.As noted above, the disposition of the instant case,as with many cases presented to the Board, requires abalancing of the conflicting legitimate interest of em-ployers and employees.6By the same token, the arbi-trator's award in Pacific Southwest represents thatarbitrator's effort to accommodate conflicting legiti-mate interests. It is in this context of balancing therights of employees and employers that our deferralto the arbitration award must be assessed. The factthat the arbitrator cast the balance one way does notmean that we must, or even would, strike the balancein the same way. For, as stated above, when theBoard defers to an arbitrator's award under Spielherg,the Board does not pass on the merits of the contro-versy. Additionally, because these cases involve con-flicting legitimate rights, an award vindicating eitherof the conflicting rights cannot be viewed as beingclearly repugnant to the policies of the Act. In short,our deferral to the arbitrator's award in Pacific South-west does not preclude our finding here that Respon-dent violated Section 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, CookPaint and Varnish Company, Kansas City, Missouri,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:I. Delete paragraph I(b) and reletter the remain-ing paragraph accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER TRUESDALE, concurring:I agree with the result reached by my colleaguesbut not with their reasoning. Here my colleagues an-'As the Supreme Court stated in N.L.R.B v. Truck Drivers Local UnionNo. 449, International Brotherhood of Teamsters, Chauffeur. Warehousemenand Helpers of America, .F. of L. Buffalo Linen Supplv Co., 353 U.S. 87,96 (1957):The ultimate problem is the balancing of the conflicting legitimateinterests. The function of striking that balance to effectuate nationallabor policy is often a difficult and delicate responsibility, which theCongress committed primarily to the National Labor Relations Board.subject to limited judicial review.nounce a blanket rule that an employer may not, un-der any circumstances, threaten to discipline, or disci-pline, an employee for refusing to participate in aninterview concerning a work-related incident once theemployer has disciplined the participants in the inci-dent and the grievance machinery has been invoked.In my view, such a rule is ill advised. Instead, theBoard should review these cases on an individual ba-sis, balancing the interest of the employer in conduct-ing the interview against the employee's right to makecommon cause with his fellows. Although my col-leagues recognize the need for, and logic of, the bal-ancing test in the prediscipline and pregrievance situ-ation, they fail to apply that test here.Applying the balancing test here, I would find aviolation. Under that same test, however, PacificSouthwest is distinguishable. Indeed, the contrast be-tween Pacific Southwest and the instant case illus-trates the appropriateness of the balancing test. InPacific Southwest, the arbitrator found that the em-ployer sought the employee interviews because it wasconsidering asking the employees to testify as em-ployer witnesses, and because, depending on what theemployees said, there was a possibility of settlementbefore arbitration. The employer did not knowwhether the employees would be union witnesses, nordid it attempt to ascertain the union's case. On thesefacts, the arbitrator found that the employer was jus-tified in suspending employees for refusing to cooper-ate, and we deferred to that decision. Here, however,Respondent knew that the employees with whom itsought to speak were to be union witnesses at arbitra-tion. Furthermore, the employees were not witnessesto the incident which led to the grievance, so thatdiscussions with the employees were not necessary ei-ther to determine if Respondent should call the em-ployees as witnesses or in order to ascertain the advis-ability of settlement. Rather, as admitted byRespondent, one of the reasons it wished to talk tothe employees was to learn the Union's case, Respon-dent also sought to obtain contemporaneous notestaken by a union official in processing the grievances.The last act was unlawful interference, in violation ofSection 8(a)(1), with the Union's ability to processgrievances, as well as evidence of Respondent's truepurpose. Unlike the employer in Pacific Southwest.Respondent here was not legitimately concerned withpreparing its case or exploring settlement of the griev-ance, but rather was seeking to undermine theUnion's position at arbitration. Accordingly, I joinmy colleagues in finding that Respondent violatedSection 8(a)(l) of the Act by disciplining its employ-ees for refusing to participate in interviews and forrefusing to turn over notes taken while investigating agrievance for the Union.647 I (DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDIN(iS OF FA( INoiF'E To EMPI lYFISPOSITED BY ORDER OFIHENArIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence and cross-examine witnesses,the National Labor Relations Board has found thatwe violated the National Labor Relations Act, asamended, and has ordered us to post this notice. Weintend to abide by the following:WE WIl.L NOT threaten employees with disci-pline because they refuse to be interviewed byour counsel or other representatives concerningmatters involved in a grievance as to which arbi-tration has been invoked.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.COOK PAINT AND VARNISH COMPANYDECISIONJOSEPHINE H. KI.EIN, Administrative Law Judge: Pursu-ant to a charge filed on April 24, 1978,' and amended onMay 19, by Paintmakers and Allied Trades Local 754 affili-ated with International Brotherhood of Painters and AlliedTrades, AFL-CIO (the Union), a complaint was issued onOctober 10 against Cook Paint and Varnish Company (Re-spondent), alleging that Respondent violated Section8(a)(I) of the Act2by threatening employees with disciplin-ary action "because of their engaging in concerted activity."Upon due notice, a hearing was held before me in Kan-sas City, Kansas, on January 25, 1979. The General Coun-sel and Respondent were represented by counsel.' All par-ties were afforded full opportunity to present oral andwritten evidence and to examine and cross-examine wit-nesses. The parties waived oral argument, and post-hearingbriefs have been filed on behalf of the General Counsel andRespondent.4Upon the whole record,5careful observation of the wit-nesses, and consideration of the briefs, I make the follow-ing:I Unless otherwise specified, all dates herein are in 1978.'National Labor Relations Act, as amended. 29 U.S.C. Sec. 151. et seq.Robert J. Reinhold, Esq.., the Union's counsel, and Union Business Rep-resentative Jim Nash, both of Kansas City, Missouri, testified for the Gen-eral Counsel.4 William C. Nulton, Esq., of Blackwell. Sanders, Matheny. Weary & Lom-bardi. originally filed an appearance on behalf of Respondent. However, thatappearance was withdrawn since Mr. Nulton was to testify on behalf ofRespondent.I Respondent's unopposed motion to correct the transcript is herebygranted: the word "not" is inserted after the word "were" in .17 of p. 124.Although there are other errors in the transcript, they are generally minorand do not affect the substance. Accordingly, no further corrective lorder isbeing issued.I. PRE I.IMINARY FINDIN(iSA. Respondent, a Missouri corporation, is engaged inthe manufacture of paint and related products at a hfacilitylocated in North Kansas City, Missouri. In the course andconduct of its business operations in Missouri, Respondentannually purchases goods and services valued in excess of$50,000 directly from sources outside Missouri and sellsgoods and services valued in excess of $50,000 directly tocustomers located outside Missouri. Respondent is, and wasat all times material herein, an employer engaged in com-merce within the meaning of Section 2(2). (6), and (7) of theAct.B. The Union is now, and was at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.II. IF.E A.l.lEGED UNFAIR l.ABOR PRA(IC('ESThe IssuesThe general issue here presented is whether Respondentviolated the Act when it threatened two employees withdisciplinary action if they refused to be interviewed by Re-spondent's counsel in his preparation for arbitration of an-other employee's grievance. If that question is decided inthe negative, the next issue presented is whether any dis-tinction is to be made between the two employees becauseone of them was a union steward.111. Itt I-A('ISIn major part the facts were stipulated and there is littledispute.On February 3, employee Paul Thompson was workingat his regular job, which included washing tanks and main-taining the tank washing room. There is an unresolved dis-pute as to what instructions, if any, Thompson was given inthe course of that morning by Byron Malott (a "workingforeman" and member of the bargaining unit) and/or IrwinWollery (a supervisor). The parties also have stipulated that"what Thompson did or did not do during the morning tocarry out those assignments, and whether in carrying outthose assignments Thompson slipped and fell were factuallydisputed." However, it is agreed that in the course of themorning Thompson several times conferred with JesseWhitwell, also an employee in the tank washing room andthe department's union steward. It is also undisputed thatThompson, saying he had fallen, requested and was grantedpermission to leave the plant to see a doctor. ThereuponDoug Rittermeyer, also an employee in the tank washingroom, proceeded to clean up some spilled material on thetank washing room floor.On February 6, Thompson was called to the office of EdFixler, Respondent's labor relations manager. In additionto Thompson, the following persons were present: Fixler,Jerry Frizelle (plant superintendent), Steve Matthews (a su-pervisor), Irwin Wollery (a supervisor), Malott, Whitwell,and Jim Nash (the Union's business representative). Fri-APPENDIX648 COOK PAINT & VARNISH CO.zelle announced that Thompson was being discharged as ofthe end of that day for insubordination and insufficient pro-duction. In a 3-hour meeting, the events of the morning ofFebruary 3 were discussed at length. Whitwell testified thatRittermeyer's role in the events was discussed and Whitwell"told them what [he] knew of it and discussed it back andforth with the management." At the end of the February 6meeting. Thompson's discharge was unchanged. That sameday a grievance was filed on Thompson's behalf.Thereafter, Thompson applied for unemployment com-pensation. After a hearing, Thompson was awarded com-pensation. the Missouri Employment Security Division re-jecting Respondent's defensive contention that Thompsonhad been fired for cause. Additionally, the OccupationalSafety and Health Administration issued a citation and im-posed a fine of $450 against Respondent.The grievance was processed under the grievance provi-sions of the parties' collective-bargaining agreement. Thefirst step in the procedure is presentation of the grievance"to the Employee's immediate supervisor with the Stewardof the department present, if so desired." The second step ispresentation "jointly to the Steward and the manager of thedepartment or the superintendent." If no resolution isreached, a written grievance is to be "referred to the Busi-ness Representative of the Union, and representative of theEmployer authorized to handle labor relations." If thegrievance is not adjusted by the business representative andthe employer's labor relations representative, they hold ahearing. If that third step does not achieve adjustment, ar-bitration can be revoked.The parties stipulated that, during 1977, 83 grievanceswere handled under the contract, with one going to arbitra-tion. Frizelle testified that, in many instances when employ-ees were to be suspended, company representatives inter-viewed other employees. However, "in the majority ofinstances, we [Respondent's representatives] discuss it withthe individual in the presence of his steward, who is therepresentative of the union." Frizelle further testified thatthe "union steward is always involved," but "it is not afrequent thing" for the steward to be interviewed as a wit-ness.In the Thompson case, the Union invoked arbitrationand the hearing therein was scheduled for May 3. On April21, Whitwell was called to the office of William A. Keller.then general superintendent of Respondent's North KansasCity plant. Present with Keller were Matthews, Frizelle.and William C. Nulton, Esq.. Respondent's labor attorney.Nulton said that he was preparing for the forthcoming arbi-tration and wanted to find out what Whitwell knew of theevents on February 3 involving Thompson. Nulton assuredWhitwell that he (Whitwell) was not being investigated.Nulton further stated that Respondent had a legal right toquestion Whitwell and if Whitwell refused to answer thequestions he would be subject to discipline. In answer toWhitwell's question. Frizelle said that Whitwell probablywould not be discharged but would be suspended. There-upon, at his request, Whitwell was granted an adjournmentof the meeting so that he could consult the union businessrepresentative. Unable to reach Nash, Whitwell called Rob-ert J. Reinhold. Esq., the Union's attorney. Reinhold thenwent to the plant and the meeting was resumed, with Rein-hold also present. At the resumed meeting. Whitwell w.asagain told that he would be suspended itf he refused to an-swer questions concerning the Thompson episode. Nultonsaid that arbitrators had upheld employers' rights to de-mand such cooperation of employees, but, according toReinhold's undisputed testimony. Nulton did not complywith Reinhold's request for citations of such arbitralawards. Reinhold advised Whitwell that he did not have toanswer Nulton's questions. At that point, according toReinhold, Nulton said to Whitwell: "You have the opinionof two attorneys here but it is your job that is on the line."In view of the continued threat of discipline. Reinhold andWhitwell decided that Whitwell would answer "under pro-test."In the course of answering Nulton's questions. Whitwellrevealed that he had taken contemporaneous notes of theThompson matter. Thereupon. Nulton "ordered" Whitwellto produce them. Whitwell refused "because it was [his]union notebook." He was "ordered" to produce them at 8a.m. the following Monday. April 24. Respondent deniesthat Whitwell was threatened with discipline if he did notproduce the notes. However. Nulton candidly admitted thathe had "ordered" Whitwell to produce the notes. Particu-larly in the context of express threats of discipline for refus-ing to answer questions, Whitwell could not reasonably in-terpret an "order" to produce the notes as anything otherthan a similar threat. In the course of the discussion, Rein-hold asked if he could have the notes taken by Respon-dent's representatives. The request was rejected. At 4 p.m.the meeting was adjourned until the following Monday be-cause Whitwell declined to continue after his quitting time,despite Nulton's request and assurance that he would bepaid overtime for remaining.Beginning at or around 10 a.m. on April 24, Nultonagain attempted to question Whitwell and stated that theemployee's noncoo)peration could lead to suspension. Afterconferring with Reinhold. Whitwell said he would answerthe questions "for the simple reason that [he] did not wantto be fired." According to Whitwell, Nulton said "that dis-ciplinary action would be a suspension and possible termi-nation later."Whitwell did not give his notes to Nulton on April 24. ashe had been ordered to. However, on that date. the Union,by Reinhold. filed a charge with the Board. In addition.Reinhold sent Whitwell's notes to the arbitrator. with a cov-ering letter stating, in part, that the Union considered Nul-ton's demand for the notes as constituting "improper coer-cion of a union steward to submit confidential informationfor which among other things an NLRB charge has beenfiled." Reinhold stated further that he was sending the notesto the arbitrator "to make quite clear that the union hasnothing to hide." The arbitrator was authorized to read thenotes at the hearing and submit them to "the company forinspection" itf the arbitrator deemed that appropriate.At the conclusion of Whitwell's interview on April 24.Rittermeyer was called into Keller's office. Nulton, Frizelle,Whitwell, Nash. and Reinhold were present. When Ritter-meyer expressed reluctance to answer questions about theThompson matter. Nulton stated that Rittermeyer wouldbe suspended or discharged if he refused to do so. Becauseof Nulton's threat. Rittermeyer answered questions. The in-terview lasted about half an hour.h49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the present hearing Nulton explained his insistence onquestioning Whitwell and Rittermeyer. Nulton testified thathe had not been consulted until after Respondent had lostthe unemployment compensation case and had been finedby the Occupational Safety and Health Administration(OSHA). Although there had been hearings in the compen-sation case, the OSHA investigation had been confidential.It was known that OSHA had spoken to Whitwell and Rit-termeyer, but Respondent's representatives had no inklingof what the employees had said. Nulton said he believed hecould successfully handle the matters involved in the unem-ployment compensation case, but he felt he needed to knowwhat Whitwell and Rittermeyer had told OSHA becauseOSHA rarely issued citations or imposed fines withoutsound reason. As Nulton put it, Respondent had two strikesagainst it and needed to know what kind of pitch wouldcome next.Nulton's strategy apparently was successful; Respondentwon the arbitration, despite the fact that both Whitwell andRittermeyer testified on behalf of the Union. It may also benoted that, while the Union's original and amended chargesalleged Thompson's termination as violative of the Act, nosuch allegation is contained in the complaint.6Discussion and ConclusionsI. Employer right and obligationThe starting point of the General Counsel's argument isthe well-established principle that an employee's participa-tion in grievance and arbitration proceedings constitutesprotected concerted activity which may not be interferedwith either by his employer (The Anthony Company, d/b/aEl Dorado Club, 220 NLRB 886, 889 (1975): Cathay (WahSang d/b/a Daphne San Francisco Funeral Service, 224NLRB 461. 463 (1976)) or by his union (Canner, Ware-housemen, Food Processors, Drivers and Helpers Local UnionNo. 788 affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of A mer-ica, Independent (Marston Ball), 190 NLRB 24 (1971):United Steelworkers o America, AFL C('IO CLC, LocalUnion 5550 (Redfield Company, a Division of Outdoor SportsIndustries), 223 NLRB 854 (1976): Freight Drivers andHelpers Local Union No. 557, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Liberty Transfer Company. Inc.). 218NLRB 1117. 1120 (1975)). The General Counsel's basic po-sition is that Respondent's threat of discipline if employeesWhitwell and Rittermeyer refused to be interviewed in thecourse of Respondent's preparation for arbitration was anunlawful interference with the employees' participation orrefusal to participate in protected concerted activity.Respondent, on the other hand, maintains that Board,court, and arbitral decisions establish an employer's right toquestion employees as to the facts concerning matterswhich underlie disciplinary action which is the subject of agrievance. Respondent cites Service Technology Corpora-6 The charges erroneously alleged Thompson's termination as hasving oc-curred on )ecember 1. 1977. It was alleged that the discharge violated Sec.8(ap(3) in addition to Sec. 502: "Paul Thompson was terminated for hisalleged refusal to work under abnormally dangerous conditions in violationof Section 502."lion, a Subsidiary of LTV A erospace Corporation. 196 N IR B845. 846 847 (1972), as the basic authority for its position.In my opinion, Respondent's reliance on Service lechnol-ogv is misplaced, since Respondent fails to note the signif-icance of the facts that that case involved an investigatoryinterview, before any decision was reached as to possiblediscipline, and the conduct of the interviewees was the ob-ject of the investigation. In that case, two employees(Moody and Scott) recorded on the company log that theirwork area was dirty, a statement reflecting badly on fellowemployees. Two other employees (Harrison, a shop stew-ard, and Barnhill), complaining of Moody's and Scott's ac-tion, "impugned their union loyalties, called them 's.o.b.'s,'threatened to file charges against them with the Union, andalso threatened to beat them up if theN persisted in makinglog entries derogatory of other union members." The nextday Harrison refused to discuss the matter with manage-ment representatives "because it was an intraunion matterand no concern of management" and Harrison "wsas not atliberty to discuss union business of a private nature with acompany official." While Barnhill attributed his refusal totalk with management to the rejection of his demand thathe be allowed to have Harrison present as a union repre-sentative, the Administrative Law Judge found that Barn-hill's refusal was actually based on union instructions not totalk at all. Harrison and Barnhill were threatened with dis-ciplinary action for their refusal to discuss the matter withmanagement. Then, on the basis of information providedby Moody and Scott, Harrison and Barnhill were given dis-ciplinary suspensions. A complaint was issued alleging thesuspensions as violative of Section 8(a)(3) of the Act. TheAdministrative Law Judge recommended dismissal of thecomplaint, in toto, holding that (1) the threats of disciplinewere not violative of the Act because "no right accrued tothe employees under the Act, which protected their refusalto talk or to remain uncooperative" and (2) the GeneralCounsel had not met his burden showing that the suspen-sions were ordered "in retaliation for their union activity orbecause they insisted on what they claimed to be rights"rather than "because of their threats to Moody and Scott."A three-member panel of the Board affirmed the Adminis-trative Law Judge. However, in affirming the Administra-tive Law Judge's holding that the employer had not vio-lated the Act by refusing to permit Barnhill to haveHarrison present as a union representative, two members ofthe panel expressly relied on the fact that "larrison himself'was personally involved in, and a subject of, the incidentgiving rise to the interviews."Thus, in at least two major relevant respects Servicei'echnologv is distinguishable from the present case: ( I ) Ser-vice Technology involved a purely investigatory interview,immediately after the event occurred, whereas the presentcase concerns interviews about 2-1/2 months after the eventand after Respondent had discharged Thompson and hadreaffirmed such discipline through the grievance procedure.and the Union had invoked arbitration: (2) in Service Tech-nology the employer sought to interview employees directlyinvolved in the incident under investigation and whose con-duct was in question. whereas in the instant case Ritter-meyer and Whitwell were uninvolved in the incident lead-650 COOK PAINT & VARNISH (CO.ing to Thompson's discharge and their conduct was notbeing questioned. There obviously is a world of differencebetween an employer's trying to obtain factual informationhelpful in determining whether an employee should be dis-ciplined, on the one hand, and. on the other hand, his at-tempting to obtain information to justify discipline alreadyimposed. In the former case, the employer is legitimatelyconcerned about maintaining order in the operation of hisbusiness, in the latter case, he is concerned only with vindi-cating action he has already taken. In the former case, anemployee's statutory right to make common cause with hisfellow employees may well have to yield to the more urgentneed of orderly conduct of the business. a necessity to man-agement and labor alikef in the latter case, however, thereis no apparent reason why an employer's vindication ofaction he has already taken should be allowed to overridethe employees' concern for solidarity. Thus. Service Teeh-nology and other Board Decisions cited bh Respondents arenot sound authority for holding that Respondent had anabsolute right to question Whitwell and Rittermeyer, onApril 21 and 24, in its attempt to defend Thompson's dis-charge early in February.Similarly, none of the arbitral awards cited as such byRespondent holds that an uninvolved employee may be dis-ciplined for refusal to cooperate with an employer's prepa-ration for arbitration of a grievance. All the awards citedconcern truly investigatory interviews of employees sus-pected of serious misconduct, generally complicity in theftfrom the employer.' Some of the awards were based largelyon the fiduciary nature of the employee's job and the par-ticular facts presented."The difference between investigatory and other types ofemployer interrogation has been frequently noted and hassignificant practical effect. For example. N.L.R.B. v. J.Weingarten, Inc., 420 U.S. 251 (1975). applies only to inves-tigatory interviews, not to interviews sought after disciplinehas been decided. Amoco Oil Cornpany, 238 NLRB 551(1978). See, e.g., M. Vernon Tanker Company, 549 F.2d7As the General Counsel notes. the Administrative Law Judge in Seru -cTechnolog aptly stated that "a proper balance must he struck between theCompany's right to uncover improper conduct on the part of certain employ-ees in its business and the nghts of these employees." 196 N.RB at 847.Cross Baking Company, Inc.. 186 NLRB 199, 206 (1970)--employer in-ferred from an employee's refusal to discuss a matter that she was involvedin the fight which was the basis for the decision to suspend her PrimadonnaHotel, Inc.. dib/a Primadonna Club, 165 NtLRB III. 135 (1967) employeelawfully discharged fr "refuslall to tell the employer who authorized theemployeel to spend the emplover'sl money." Da Lite Screen Companr, Inc.154 NLRB 926. 929 (1965) an employer may question employees "to deter-mine if union activities were being discussed dunng worktime. AmericanInternaltonal Aluminum Corp.., 149 NLRB 1205. 1210 (1964) employer si-lated Section 8(a(I) by a rule providing for discipline of employees whorefuse "to submit to interrogation that would be unlawful under Section8(a) I)": no holding concerning a narrower rule.9 The Administrative Law Judge's Decision in Pachtic Southwest 4irlints,Case 32 CA 353. involving an arbitrator's decision, is discussed below10 Simoniz Co .44 LA 658 (1964): Esen Mercantile, Inc, 72 1 ARB Sec8025: Clgate Palmolive (Co.. 68 ARB Sec. 8857: Firestone Snthetr. Rubbher& lalte Co. 71-1 ARB Sec. 8274: Cit of Bridgepor,. 71 ARB Sec. 8211.Thriv Drug Stores (C.. 68 2 ARB Sec. 8628. In 7'hrifi Drug the arbitratorsustained the gnevance of two employees suspected of theft who refused tobe interviewed b the employer without having a union representative pre-sentI Firestone guard: Bridgeplor policeman: Simoniz- employee in p*i-tion of trust failed to cooperate in sheriffs investigatl n.571. 575 (9th Cir. 1977). and (limat ,t o!lbdenum (,ltapanvv. N. L. R.B.. 584 F.2d 360. 364 (10th Cir. 1978).12It is unnecessary in the present case to decide whether.during the investigatory process, before Thompson was dis-charged. Respondent could have compelled employees Rit-termeyer and Whitwell to prov ide information concerningthe Thompson matter, in which they were not personallyinvolved. At that time Respondent made no attempt toquestion Rittermeyer. Whitwell actually discussed the mat-ter in detail with Respondent's representatives. Whille Whit-well was then involved as a union representative, in con-formit, with the contractually established grievanceprocedure. there is no suggestion in the record that he with-held any pertinent information.In effect. Respondent seeks to assert a right to pretrialdiscovery in the arbitration proceeding, enforceable by thesheer force of its position as emplo er. The Board has heldthat an employer must provide the union with the namesand addresses of the witnesses to occurrences leading toaction as to which the union has filed a grievance. 7Tran.vorlof New Jerse. 233 NLRB 694. 695 (1977). The Board saidthat "the requested information is both relevant and neces-sary to enable the Union to make an intelligent judgmentwith respect to the merits of its grievance and a decisionwhether to proceed to arbitration." But nothing in that de-cision indicates that the witnesses so identified must speakto union representatives upon request. And the Board hasexpressly declined to recognize any general right to pretrialdiscovery in arbitration or unfair labor practice proceed-ings. See Tool and Die Makers' Lodge No. 7 of Disirictl No.I ) of the Ilernaional A4 ssocialion f M achinists and .4 ero-space W orklers, 4 Fl. -CIO (Square D Comnpatv, iitasilulkcPlantl), 224 NLRB 11 I. 112 (1976):There is ...no statutory obligation on the part ofeither [the union or the employer] to turn over to theother evidence of an undisclosed nature that the pos-sessor of the information believes relevant and conclu-sive with respect to its rights in an arbitration proceed-ing. The contrary view, logically extended. wouldimpose a statutory obligation on an employer or aunion to examine, upon request. all evidence in its pos-session relating to a particular grievance and to turnover for the inspection of the other party the evidencedeemed "relevant" to the grievance. We do not believethat discovery of this broad nature is necessary or de-sirable in unfair labor practice cases.Cf. Anheuser-Busch, Inc., 237 NLRB 982 (1978).Fundamental concepts of fairness and due process mili-tate against Respondent's claim to discovery as an incidentof its employer status. It will be recalled that Respondent'scounsel summarily rejected the request by the Union'scounsel for access to material in Respondent's po::sessionrelative to the scheduled arbitration. While there probabl?cannot be equality or complete mutuality of rights and ob-ligations as between employer and employee or union, there12 Although these wo judicial decisions reversed Board rders UI I ri,n7anAer (Comrponi. 218 NL.RB 1423 1975) and (limoa i l rrlhbs,illril ('nnCmisipa Dir.sion o Inmai,. Inc., 227 NRB 1189 ( 1977), there Hwas no disagreementbetween the Board and the courts that 1eingarien is applicahle ionl ti"insesngator) Interiews which the intersicssees reaonahlN hhelesc mightrestult in dciphnarx .cl tion agailnst themnh651 DFCISIONS OF NATIONAL IABOR RELATIONS BOARDappears to be no sound reason for creating in the employersuch an advantage in litigation.Respondent attempts to avoid such blatant discrimina-tion by arguing that "if a unit employee has a 'right' todecline to participate in an employer's interview, he wouldhave the same right to refuse to participate in a union'sinterview." Although it is unnecessary to decide this issue inthe present case, it may well be that an employee has fullfreedom of choice and cannot be compelled to provide in-formation to either the union or the employer in prepara-tion for arbitration, or in preparation for any other form of'litigation, before a court, an administrative agency, or anarbitrator. except to the extent that applicable rules providefor pretrial discovery.In Tool & Die Makers' Lodge 78. IAM (Square D (re-panst), supra, the Board "assume[d] arguendo. without decid-ing, that a union's duty to furnish information relevant tothe bargaining process is parallel to that of an employer."Subsequently, in Local 13, Detroit Newspaper Printing andGraphic Communications Union (The Oakland Press Co.).233 NLRB 994 (1977), this mutuality of obligation was ap-parently accepted as the law. Canner' Warehousemen, su-pra, and subsequent similar cases3hold that a union maynot interfere with or coerce a member in the exercise of hisSection 7 right to participate fully and freely in a grievanceand/or arbitration.The fact that a union may not properly forbid a mem-ber's cooperation with his employer in connection with agrievance has no bearing on the question whether the em-ployer may compel such cooperation. Cannerv' Warehouse-men, supra, holds that employees have freedom of choice asto whether or not to testify in arbitration proceedings. Seealso, e.g.. Steelworkers, Local Union 555() (Redfield C(o.), s.-pra, 223 NLRB 854; Freight Drivers and Helpers LocalUnion No. 557, (Liberty Transfir Co.). supra; United MineWorkers of America. Local 1859 (American Coal Co.), supra.Respondent proceeds to a purportedly rhetorical argu-ment, as follows:...Rhetorically it may be asked, if an employee-witness has a 'right' to refuse to participate in an inter-view prior to arbitration, does not this employee alsohave a 'right' to refuse to participate as a witness in thearbitration itself?In my view, this question is not purely "rhetorical." Absenta specific provision, contractually or otherwise established.calling for mandatory process. there is no apparent reasonwhy any employee (or any nonemployee) may not with im-punity decline to appear and testify in an arbitration pro-ceeding. Respondent does not advance any authority to theeffect that it is an inherent prerogative of an employer tocompel his employees to testify in any legal proceedings.Like any other party litigant, an employer may obtain testi-mony from unwilling witnesses only though the instrumen-talities and procedures established by the tribunal in whichthe litigation is being conducted.Respondent also seeks to avoid the discriminatory impli-11 United Mine Workers of America. ocal 1859 (.4merican Coal (ormpanri235 NLRB 867. 868 (119781, and cases there cited: Amalgamatrred ramniUnion, Division No 825, AFL ('10 (7ransport of Ner Jerse\J, 240 Nl.RB1267 (1979)cations of its position by suggesting that the arbitration pro-ceeding is "non-adversarial" and Respondent's interviewswith Whitwell and Rittermeyer might lead Respondent tosettle the matter, thus serving a salutary purpose. First, itshould be noted that neither Nulton. Respondent's counsel,nor any other representative of Respondent indicated toWhitwell. Rittermeyer. or any union representative that set-tlement was under consideration. Litigation often leads par-ties to reassess their positions, leading to settlement. And,as any experienced lawyer knows, all too frequently settle-ment discussions are postponed until the very day of hear-ing. But it has never been held that a party's willingness toconsider settlement in itself confers on that party an en-forceable right to private interrogation of unwilling poten-tial witnesses. While the prearbitral grievance proceduremight be considered "non-adversarial."' once arbitration isinvoked the fat is in the fire and the parties are unquestion-ably "adversaries."5One further argument advanced by Respondent remains.Respondent contends that "[e]ven if there were a right un-der the Act to refuse to participate in an interview, theUnion has expressly waived this right." In support of thisargument, Respondent refers to article V section I(c). ofthe collective-bargaining agreement, covering the third stepin the grievance procedure. So far as here relevant, thatsection provides that, if a grievance is not adjusted at thesecond step, it will be submitted to the Union's businessrepresentative and the company's labor relations represent-ative. If the grievance is then denied, "the two representa-tives will agree on a date to hear the grievance ...with theparties involved notified ...so they may be present if theyso request or their presence is requested by either the busi-ness representative or such representative of the Em-ployer." Contrary to Respondent's contention, provision ismade only for the mandatory appearance of the "parties";there is no provision for compelling the attendance of wit-nesses. Thus. on the assumption that the Union could law-fully waive employees' rights, if any, to refuse to submit tointerrogation by their employer concerning matters in dis-pute between the parties, no such waiver appears in thepresent case."Finally. Respondent apparently argues that the Unionwaived any statutory protection there may have been bywithdrawing the allegation. contained in its original charge,that Respondent violated Section 8(a)(5) of the Act "byfailing to supply" the Union "with information relevant toits performance as bargaining agent." It is assumed thatRespondent does not intend by this argument to admit thatit violated the Act by its admitted rejection of the request ofunion counsel for prehearing access to Respondent's files onthe Thompson matter. It needed not be decided in this casewhether Sections 8(a)(5) and 8(b)(3) create equal reciprocalrights to prearbitral discovery. See Tool & Die Makers'I.odge 78, supra, and Printing & Graphic CommunicationsUnion, spra. The sole issue here presented is whether an'1 No opinion is here expressed on this question." In this case Whitwell and Rittermeyer submitted to questioning by Re-spondent's counsel. So tar as appears, Respondent never proposed a settle-ment or expressed a desire lo discuss settlement. Whitwell and Rittermeyertestified in the arbitration proceeding here Respondent was the victor.i' Respondent does not claim any "waiver" based on the parties' practiceunder their coillective-bargaining agreements over the past 40 years.652 ('OOK PAINT & VARNISH CO.employer has a right enforceable by threat of discharge orother discipline to require an employee to cooperate in theemployer's preparation for arbitration of a grievance. And.since the Board has never recognized any right in employ-ers to demand employee cooperation in preparation for ar-bitration, there is no occasion to consider Respondent's fur-ther contention that a decision in favor of the GeneralCounsel would improperly "give retroactive effect to theGeneral Counsel's newly-found 'right' of an employee torefuse to participate in an interview."Respondent refers to a decision by Administrative LawJudge Roger B. Holmes, in Pacific Southwest Airlines, In..242 NLRB 1169 (1979) as holding that an employer maythreaten to and actually impose discipline on employees forrefusing to participate in interviews in the course of theemployer's preparation for arbitration. It is not accurate tosay that Administrative Law Judge Holmes did make anysuch ruling under the Act; what he did hold was that anarbitrator's decision based on such a ruling "is not 'clearlyrepugnant to the purposes and policies of the Act,' and thatthe Board should defer to the decision of [the] Arbitrator... in accordance with the Board's decisions in Spielherg[i'Jand The Kansas City Star Companyv. "I In the instant caseWhitwell and Rittermeyer yielded to Respondent's threats,so no discipline was meted out to them. Thus, the issue hereinvolved was never made the subject of a grievance or arbi-tration. Accordingly, Judge Holmes' decision is not strictlyapplicable in the present case.But there is no question that the arbitrator's decision towhich Administrative Law Judge Holmes deferred doessupport the present Respondent's position.'9In the PacificSouthwest Airlines case the arbitrator said:It is almost routine for a union or an employer advo-cate lawyer or not-to go to the locale of a pendingarbitration a day or two before a scheduled hearing inorder to interview witnesses and plan the details of themorrow's presentation. It is not all unusual for thatpre-hearing occasion to be the first time that the advo-cate has had the chance to get firsthand accounts ofwitnesses, to identify possible discrepancies amongtheir accounts, to press them as a cross-examiner is aptto, to observe their demeanor and evaluate their credi-bility, to assess the potential influence on the course ofthe hearing of what they have to say and how they areapt to say it in the context of the hearing.Contrary to the impression expressed by the Unionrepresentatives and the potential witnesses in this case.that kind of encounter immediately before a hearing is1 Spielberg Manufacturing Company., 112 NLRB 1080 (1955).s The Kansas Ca(v Star Comnpan, 236 NLRB 866 1t978)." There may have been one significant distinction between the Iwo situ-ations, namely, that in Pacific Southwest Airlines the witnesses involved hadbeen subpenaed to testify in the underlying arbitration, whereas there is noevidence in the present record concerning the availability of subpenas orother mandatory process in the arbitration. In any event, the possible exis-tence of subpenas appears to have been unimportant in the arbitrator's con-sideration: he said 242 NI.RB 1169):..The Company asserted that it had secured subpoenas from theselected arbitrator to compel the testimony of each of these three em-ployees at the projected August 24 arbitral hearing, although neither thesubpoenas nor testimony relative to them was introduced in evidencehere.simply not in itself a 'dirty pool' situation. Instead. it isan important part of the administrative of the griev-ance procedure. It is bS no means unusual for cases tobe settled on the day or even the hour before thehearing is to convene based on the advocate's last-min-ute, eye-opened assessment of the significance of thesepre-hearing contacts.With all due respect to the arbitrator in that casc. I suggestthat general acceptance of his iew w ould make a sham ofthe prearbitral grievance procedures carefully spelled out inmost union contracts: if the parties know that they can losenothing by postponing their investigations until the griev-ance step, they will tend to take unyielding positions, post-poning bona fide, thoughtful consideration. The result willinevitably be delays. the avoidance of which is a major pur-pose of grievance and arbitration provisions. As set forthabove, in the calendar year 1977. the present Respondentand the Union disposed of 83 grievances, with one reachingarbitration. It appears most unlikely that any such salutaryresult could be attained if the parties were encouraged topostpone serious consideration of grievances until they hadascended the courthouse stairs. With lawyers' apparentlyinherent tendency to procrastinate being a major problemin judicial administration, it would be anomalous, at theleast, to foster such course affirmatively in arbitration.As noted above, in this phase of the case AdministrativeLaw Judge Holmes' decision in Pacific Southwest .4irlinesmerely held that the arbitral award was not clearly repug-nant to the policies of the National Labor Relations Act.That precise issue is not presented in the instant case. How-ever, to the extent that Administrative Law Judge Holmes'decision may be read as approving the arhitrator's decision,I respectfully disagree. In Johnni's Pourn, Co., 146 NLRB770 (1964), enforcement denied on other grounds, 344 F.2d617 (8th Cir. 1965)., the Board approved a limited amountof interrogation by an employer concerning his employees'exercise of Section 7 rights in the preparation for an unfairlabor-practice proceeding. However, strict limitations wereimposed, including, perhaps most importantly, a require-ment that the employer must obtain the employee's "par-ticipation on a voluntary basis." In Pacific Southwest Air-lines, Administrative Law Judge Holmes said: "I am notpersuaded that the Board meant to extend these JohnniesPoultry safeguards to the pre-arbitration hearing prepara-tion which was engaged in by the company attorney in thiscase." The basis for this conclusion is unstated. Since it iswell established that the prosecution of grievances under acollective-bargaining agreement is protected concerted ac-tivity,2it would appear to follow that invasions into thatrealm should be as strictly limited as are incursions into anyother Section 7 rights.I have been administratively informed that Pacific South-west Airlines is now pending before the Board on exceptionsfiled by both the General Counsel and Respondent.?' JudgeHolmes' decision is not binding on me either as to its hold-ing or as to any rationale or dictum contained therein.Accordingly, cn the foregoing considerations. I find and2 N.L.R B v Pete Cailler Kohler Siiss (Chocolates Contyanml, Inc, 130F.2d 503. 505 506 (2d (ir. 1942).2 Respondent's exceptions presumabl refer to an addtional portion ofthe decision concerning an issue not raised in the present c:se653 I):('lSIONS OF NA'IIONAI IABOR RELA IIONS BOARI)conclude that, as alleged in the complaint, Respondent im-properly coerced employees Rittermeyer and Whitwellwhen it threatened them with discipline if' they refused tocooperate by providing information to Respondent in thecourse of its preparation for arbitration of employeeThompson's discharge.2. Shop steward's positionEven ift' it were to be held that Employees generally maynot refuse to be interviewed by their employers in prepara-tion for arbitration of a grievance, such rule could not ap-propriately be applied to Whitwell, who was the shop stew-ard in Thompson's department. Under the collective-bargaining agreement, Whitwell was to serve as Thomp-son's representative, at least in the first two steps of thegrievance. As a matter of fact, along with Nash, the unionbusiness representative, and Reinhold, union counsel, Whit-well participated at all stages of' the grievance. Whitwell'sposition is-a-vis Thompson thus was at least "quasi-fidu-ciary." If Whitwell had arbitrarily failed to present Thomp-son's position in the best light, the Union would have beenguilty of failing to provide fair representation. Respondent'scontention that Whitwell, as an employee, was required toassist Respondent in its preparation for arbitration wouldplace him in a position of sharp conflict of interests. Ineffect, Respondent would place him in the position of hav-ing to choose between defending his own job or Thomp-son's. It is inconceivable that the law would compel, or evencountenance, such conflict of interests. While Whitwell wasboth an employee and a union steward. he could not becompelled to serve simultaneously in both capacities whenthey were in conflict. His function as a union steward underthe collective-bargaining agreement must take precedenceover his role as an employee if it is assumed, as Respondentmaintains, that employees may be compelled to cooperatewith the employer in preparation for arbitration of a dis-pute with the union. To compel Whitwell to cooperate inRespondent's preparation for arbitration would be to densThompson the union representation to which he was enti-tled."22Respondent argues that if a union steward is "immunefrom interview as to things which he may have seen orheard while on duty as a unit employee ...there is a veryreal likelihood that unions would empower each unit em-ployee as a union steward, so as to immunize them frominvestigative interview." On its face Respondent's specula-tion is unrealistic, because, if for no other reason, no unionwould risk the potential danger of being held responsiblefor and bound by the conduct of every rank-and-file mem-ber. Nor would the union be able to provide permissible"super-seniority" for stewards.Unions and employers are legally bound to deal witheach other in good faith. A union could not make an em-ployee a union steward simply by giving him that title.Sham stewardships can be readily discerned. In the pre-2 Obviously, a different situation would be presented if Whitwell himselfwere the object of possible discipline as an employee.23 The question is not unlike those involved in determining alleged supervi-sory status.sent case it is sufficient to observe that Whitwell was thesteward in hompson's department and Thompson con-sulted Whitwell several times in the course of the events ofFebruary 3 which led to the discharge and subsequent mul-tithceted dispute.Accordingly, even if' it were held that an employee maybe compelled to cooperate in his employer's preparation forarbitration, Whitwell would be excluded from such require-ment since he was duty bound to serve Thompson's inter-est. Thus, Respondent violated Section 8(a)( } of the Actwhen it threatened Whitwell with discipline i' he refused tosubmit to questioning by Respondent concerning Thomp-son's conduct. This conclusion applies equally to Respon-dent's demand for notes made by Whitwell concerning theThompson matter. Those notes were clearly made in thecourse of W'hitwell's stewardship.Co(N(I.I1 SI()NS (t ILAWI. Respondent, Cook Paint and Varnish Company, is anemployer engaged in commerce within the meaning of Sec-tion 2(2). (6). and (7) of the Act.2. The Union, Paintmakers and Allied Trades Local 754affiliated with International Brotherhood of' Painters andAllied Trades, AFL CIO is a labor organization within themeaning of Section 2(5) of the Act.3. On April 21 and 24, 1978, Respondent interfered with,restrained, and coerced its employees in the exercise of' therights guaranteed them in Section 7 of' the Act by threaten-ing employees Jesse Whitwell and Douglas Rittermeyerwith disciplinary action if' they refused to be interviewed byRespondent's counsel or other representatives concerningan incident which was the subject of a grievance and hadbeen scheduled for an arbitration hearing.4. On April 21 and 24. 1978, Respondent interfered with,restrained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of' the Act by threaten-ing union shop steward Jesse Whitwell with disciplinaryaction if he refused to be interviewed by Respondent'scounsel or to provide Respondent with notes taken by himregarding an incident occurring on February 3. 1978, whichwas the subject of a grievance scheduled fi)r an arbitralhearing.5. The aforesaid conduct constitutes unfair labor prac-tices affecting commerce within the meaning of Section8(a)( 1) of the Act.Til RIMEI)YSince it has been found that Respondent has committedunfair labor practices, it will be recommended that Respon-dent be ordered to cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of the Act,as is customary in cases such as this.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:654 CO()K PAINT' & VARNISH (CO.ORDER24The Respondent. Cook Paint and Varnish Company,Kansas City, Missouri, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with disciplinary action forrefusal to submit to interrogation by Respondent's counselor other representatives concerning the matters involved ina grievance as to which arbitration has been invoked.(b) Threatening a union shop steward with discipline forrefusing to submit to questioning by Respondent's counselor other representative, or to submit written material, con-cerning any matter concerning an employee whom thesteward is contractually bound or authorized to represent ina grievance or arbitration.(c) In any like or related manner interfering with, re-24 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.straining, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act,2. 'Take the following affirmative action designed to ef-tecluate the policies of the Act:(a) Post at its plant No. 3 in North Kansas ('it. Mis-souri, copies of the attached notice marked "Appendix."2'Copies of' said notice, on forms prov.ided hb the Regionall)irector for Region 17. after being duly signed by an au-thorized representatie of Respondent. shall he posted byRespondent immediately upon receipt thereof' and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 17, in writ-ing, within 20 days of this Order, what steps Respondenthas taken to comply herewith.2' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hb Order ofthe National Labor Relations Board" shall read "Posted Pursuant IO a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional abor Relations Board "655